—Order unanimously affirmed without costs. Memorandum: In matters of child custody, "[t]he trial court’s determination, based upon a firsthand assessment of the credibility of witnesses and of the character and temperament of the parents, is entitled to great weight on appeal and should not be lightly set aside” (Lenczycki v Lenczycki, 152 AD2d 621, 623). Family Court determined that, despite the ongoing depression suffered by respondent and the effects of prescribed psychotropic medications on her, the children’s interests would be best served by continuing the existing custody arrangement (see, Lenczycki v Lenczycki, supra; cf., Matter of Kamholtz v Kovary, 210 AD2d 813; Nir v Nir, 172 AD2d 651, lv dismissed 78 NY2d 952; Matter of Huehn v Huehn, 103 AD2d 884). That determination, made after "a careful and studied review of all the relevant factors”, is sup-*1022ported by the evidence and will not be disturbed (Eschbach v Eschbach, 56 NY2d 167, 174). (Appeal from Order of Wayne County Family Court, Strobridge, J.—Custody.) Present— Green, J. P., Lawton, Wesley, Doerr and Davis, JJ.